Beck, J.,
dissenting. — I. The special findings establish that plaintiff had executed a chattel mortgage upon the property. The right of possession of the property, under our *208statute, passed by tbe mortgage to tbe mortgagee, in the absence of stipulations in the instrument to the contrary. Code, § 1927. This right can only be divested by payment of the debt secured by the chattel mortgage. Bellamy, Bradley & McMakin v. Doud, 11 Iowa, 285; Bean v. Barney, Scott & Co., 10 Iowa, 498; Talbot v. DeForest, 3 G. Greene, 586. It is not shown that the mortgage contained a stipulation securing to the mortgagor, the plaintiff, the right of possession of the property, or that the mortgage debt had been paid. In order to establish this right, the mortgagor must show such stipulation, or the payment of the debt. We cannot presume either. Plaintiff, therefore, can maintain no action to recover the value of use of the property, for he has not shown that he is entitled to its possession.
II. Nor can plaintiff recover the value of the property, for the legal title passed by the mortgage to the mortgagee. This is the rule of the common law. 2 Hilliard on Mortgages, p. 277; Doane & Co. v. Garretson, 24 Iowa, 351. The Code of 1851, section 1210, and The Revision, section 2217, provided that, “ in the absence of stipulations to the contrary, the mortgagor of real estate retains the legal title and right of possession thereof; but in case of personal property the mortgagee holds that title and right.” This possession, so far as it applies to chattel mortgages, is but declaratory of the common law. See Doan & Co. v. Garretson, supra. It was not re-enacted in the Code of 1873; but in its place section 1927 appears, which is in the following language: “In the absence of stipulations to the contrary in the mortgage, the mortgagee of personal property is entitled to the possession thereof.” This section does not declare that the mortgagee holds the title of the personal property conveyed by a mortgage, nor does it provide to the contrary, but leaves his rights as prescribed by the common law, under which the mortgagee holds the title to the personal property mortgaged.
III. Plaintiff retained the right to redeem the property from the mortgage, and the value of his interest is limited *209by the value of that right. Doan & Co. v. Garretson, supra. If plaintiif, by action, may recover the value of his right of redemption, which I do not here determine, he cannot recover therefor in this action, for the reason, if for no other, that the value of Ms right, if of any value, is not shown by the special findings, nor is it shown in any other manner.
IY. If plaintiif can in an action recover the value of the mortgaged property, it would follow that the mortgagee could not recover its value, for, if he could, there would exist the right of recovery in two persons, thus subjecting defendant to double liability. This the law will not permit. But, as we have seen, the title and right of possession of the property is vested in the mortgagee, and the right to recover, both for the value of the property and the value of its use, is vested in him. If he cannot so recover, his right is barren, and his title exists only in name.
Y. This court has held that a mortgagor of personal property, while the mortgage debt remains unpaid, has no interest in the mortgage property which can be sold upon execution. Gordon et al. v. Hardin, 33 Iowa, 550; Campbell v. Leonard, 11 Id., 489. Surely, if he has not an interest that is subject to execution, he cannot recover in an action for the value of the property.
Entertaining the views of the law above expressed, I cannot assent to the foregoing opinion of the majority of the court. In my opinion the judgment of the district court should be affirmed.